 

Case 1:19-mj-00093-B Document 9-1 Filed 05/16/19 Page1of3 PagelD#: 26

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the

Southern District of Alabama

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

To: Oath Holdings, Inc.
Attn: Custodian of Records
c/o Federal Agent

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

Place: UNITED STATES DISTRICT COURT Date and Time:
155 St. Joseph Street
Mobile, Alabama 36602 ROOM 202A 05/29/2019 9:00 am

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):
SEE ATTACHMENT.

Note: The party who requested your
attendance as a witness is
responsible for the payment of
your attendance fee, mileage and

; ; ; ; ; expenses of subsistence as pro-
Please do not disclose/notify the user of the issuance of this subpoena. Disclosure 4.4 by Title 28, Para. 1821
to the user could impede an investigation or obstruct justice. USC ‘ie , , ,
. 9. Code.

ASE DIsy,
are: 05/14/2019 or ON CLERK OF couRT CHARLES R. DIARD, JR.

(ee
AY oS

Se S/ Signature of Clerk or Defuty Clerk
4

   

STRICT Oo

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who

requests this subpoena, are:

Christopher Bodnar, Assistant U.S. Attorney
63 South Royal Street, Suite 600

Mobile, AL. 36602

Matter # 18R00564

 
 

Case 1:19-mj-00093-B Document 9-1 Filed 05/16/19 Page 2of3 PagelD#: 27

AO 110 (Rev. 06/09) Subpoena to Testify Before Grand Jury (Page 2)

PROOF OF SERVICE

This subpoena for (name of individual or organization)

 

was received by me on (date)

I served the subpoena by delivering a copy to the named person as follows:

 

 

 

On (date) ; or

1 I returned the subpoena unexecuted because:

 

 

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
 

Case 1:19-mj-00093-B Document 9-1 Filed 05/16/19 Page3of3 PagelD#: 28

ATTACHMENT — USAO Case # 2018R00564

The following records and information associated with the Oath Holdings Inc. email account
listed below from 1/1/2012 to the present:

e = khalil-naji4S@yahoo.com
' 1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business addresses, and e-mail
addresses);

3. Local and long distance telephone connection records;
4. Length of service (including start date) and types of service utilized;

5. Telephone or instrument numbers (including MAC addresses, Electronic Serial Numbers
(“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment Identifier
(“MEID”), Mobile Identification Numbers (“MIN”), Subscriber Identity Modules (“SIM”),
Mobile Subscriber Integrated Services Digital Network Number (““MSISDN”), International
Mobile Subscriber Identifiers (“IMSI”), or International Mobile Equipment Identities (“IMEI”));

6. Other subscriber numbers or identities (including the registration Internet Protocol (“IP”)
address);

7. Means and source of payment for such service (including any credit card or bank account
number) and billing records.

Contact Special Agent Kevin Eudy at 251-415-3285, or Operational Support Technician Chelsea
Pena at 251-415-3315 with any questions.

You are to provide this information, if available, as data files on CD-ROM or other electronic
media to cepena@fbi.gov or to:

FBI Mobile

Attn. OST Chelsea Pena
200 North Royal St
Mobile, AL 36602

kK
